
	

114 HRES 496 IH: Recognizing the 50th anniversary of the Department of Computer Science at Carnegie Mellon University.
U.S. House of Representatives
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 496
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2015
			Mr. Michael F. Doyle of Pennsylvania submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the 50th anniversary of the Department of Computer Science at Carnegie Mellon
			 University.
	
	
 Whereas Computer Science is vital to the economy and quality of life in the United States, making pivotal contributions to job creation and innovation in manufacturing, health care, energy, education, and finance and contributing to the effectiveness of the national defense of the United States;
 Whereas the Department of Computer Science at Carnegie Mellon University was among the first such departments founded in the Nation, created through the leadership of Nobel laureate Herbert Simon and Turing Award winners Allen Newell and Alan Perlis;
 Whereas the Department of Computer Science at Carnegie Mellon University has distinguished itself in the fields of algorithms, programming languages, software engineering, parallel processing, computer systems, and software systems;
 Whereas graduates of the Department of Computer Science at Carnegie Mellon University have made significant contributions to academic research at institutions across the United States and the world, as well as in the growth and success of virtually all of the major information technology companies of the United States; and
 Whereas the Department of Computer Science at Carnegie Mellon University has applied advances in Computer Science to challenges ranging from improving learning to enhancing the safety of the Nation’s air traffic control system, led the development of the Nation’s first wired campus, contributed to the economic revitalization of Pittsburgh through the creation and attraction of new businesses, been home to 12 Turing Award winners, and established nationally recognized initiatives for improving diversity through its Women in Computer Science program: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the contributions of the Department of Computer Science at Carnegie Mellon University to the educational excellence, quality of life, and economic competitiveness of the United States; and
 (2)congratulates the students, faculty, and alumni of the Department on the occasion of the 50th anniversary of its establishment.
			
